Exhibit 99.1

[avisbudgetgrouplogo.jpg]
        
AVIS BUDGET GROUP COMPLETES $550 MILLION
ASSET-BACKED NOTES OFFERING




PARSIPPANY, N.J., September 18, 2013 — Avis Budget Group, Inc. (NASDAQ: CAR)
announced today that its Avis Budget Rental Car Funding (AESOP) LLC subsidiary
has completed an offering of $550 million of five-year, fixed-rate asset-backed
notes with a weighted average interest rate of approximately 3.08%.


The proceeds of the offering are expected to be used primarily to refinance
vehicle debt maturing in 2014. The offering provides for a loan-to-value, or
advance, ratio of approximately 76% and an interest rate that is lower than the
average of our existing five-year U.S. vehicle-backed term debt.


“This transaction helps us continue to fund our North America fleet at very
attractive rates,” said David B. Wyshner, Avis Budget Group Senior Executive
Vice President and Chief Financial Officer. “We were pleased to see that
investor appetite for our vehicle-backed notes remains robust.”


Forward-Looking Statements
Certain statements in this press release constitute “forward-looking statements”
within the meaning of the Private Securities Litigation Reform Act of 1995. Such
forward-looking statements involve known and unknown risks, uncertainties and
other factors which may cause the actual results, performance or achievements of
the Company to be materially different from any future results, performance or
achievements expressed or implied by such forward-looking statements. Statements
preceded by, followed by or that otherwise include the words “believes,”
“expects,” “anticipates,” “intends,” “projects,” “estimates,” “plans,” “may
increase,” “may fluctuate,” “will,” “should,” “would,” “may” and “could” or
similar words or expressions are generally forward-looking in nature and not
historical facts.  Important risks, assumptions and other important factors that
could cause future results to differ materially from those expressed in the
forward-looking statements are specified in Avis Budget Group's Annual Report on
Form 10-K for the year ended December 31, 2012 and Quarterly Report on Form 10-Q
for the quarter ended June 30, 2013, including under headings such as
“Forward-Looking Statements”, “Risk Factors” and “Management’s Discussion and
Analysis of Financial Condition and Results of Operations” and in other filings
and furnishings made by the Company with the Securities and Exchange Commission
from time to time.  The Company undertakes no obligation to release publicly any
revisions to any forward-looking statements, to report events or to report the
occurrence of unanticipated events.



--------------------------------------------------------------------------------

        







Additional Information
The Series 2013-2 asset-backed notes have not been and will not be registered
under the Securities Act of 1933, as amended, and may not be offered or sold in
the United States absent registration or an applicable exemption from
registration requirements.  This press release shall not constitute an offer to
sell nor the solicitation of an offer to buy the Series 2013-2 asset-backed
notes, nor shall it constitute an offer, solicitation or sale in any
jurisdiction in which, or to any person to whom, such an offer, solicitation or
sale is unlawful. 


About Avis Budget Group, Inc.
Avis Budget Group, Inc. is a leading global provider of vehicle rental services
through its Avis and Budget brands, with more than 10,000 rental locations in
approximately 175 countries around the world, and through its Zipcar brand,
which is the world’s leading car sharing network, with more than 810,000
members. Avis Budget Group operates most of its car rental offices in North
America, Europe and Australia directly, and operates primarily through licensees
in other parts of the world. Avis Budget Group has approximately 30,000
employees and is headquartered in Parsippany, N.J. For more information, visit
www.avisbudgetgroup.com.




Contacts
Media Contact:
John Barrows
(973) 496-7865
PR@avisbudget.com




Investor Contact:
Neal Goldner
(973) 496-5086
IR@avisbudget.com
 
# # #
 




